Citation Nr: 0902894	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus with right radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the veteran withdrew appeals for service 
connection for asbestosis and a heart condition in a 
statement dated in May 2006.


FINDINGS OF FACT

1.  The back complaints noted in service were acute and 
transitory with the first indication of a chronic back 
condition being many years after discharge from service. 

2.  The competent medical evidence fails to link the current 
back disorder to any incident of service.


CONCLUSION OF LAW

A herniated nucleus pulposus with right radiculopathy was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, hearing testimony, and 
Social Security.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The veteran was an active 
participant in the claims process by submitting written 
argument, photographs, signed medical release forms, and 
hearing testimony.  Thus, the veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contended during his Board testimony that he 
stepped into a hole during maneuvers while on active duty, 
which injured his back.  He stated that he had no back 
problems prior to active duty and had not injured his back 
post-service.  He further contended that his back problems 
had been chronic since that time.  The veteran indicated that 
he had seen private doctors for his back since service but 
that they had all passed away.

The veteran's service induction examination dated in May 1964 
indicates no back complaints or problems.  Service treatment 
records dated in March 1965 indicate the veteran reporting 
back pain.  It was noted that the veteran had suffered from a 
bad back since childhood which was not marked on Form 89.  An 
additional note dated in March 1965 indicates that the 
veteran hurt in the low-mid area since childhood when he bent 
over.  The physical examination indicated no abnormalities.  
The examiner indicated the veteran should do back exercises.  
A May 1965 treatment note indicates the veteran again 
complained of a sore back and he was given prescriptions for 
robaxin and Darvon.  The veteran's separation examination 
dated in October 1966 revealed a normal spine and the Report 
of Medical History reflects the veteran denying recurrent 
back pain.  

Private treatment records dating from 1999 to March 2004 note 
no reference to a prior back injury, and first note 
complaints of back pain in March 2003.  Low back pain with 
radiculopathy was noted in April 2003.  

Records from the Social Security Administration reveal the 
veteran was granted disability benefits because of lumbar 
radiculopathy and a lumbar herniated disc.  The veteran 
indicated in a document dated in August 2003 that he had 
worked as a cement mason from 1966 to 1999 and a welder from 
1968 to 2003.  The veteran indicated that he carried more 
than 100 pounds at a time and frequently carried 25 pounds.  
In a document dated in May 2003, the veteran indicated that 
his disability was due to the onset of back and leg pain and 
that there was no specific accident or injury which led to 
the disability.  The veteran additionally indicated in a form 
he completed during July 2003 that the onset of his back pain 
and right leg pain was one year prior, off and on until March 
2003 when it became more severe. 

A VA examination dated in June 2006 indicates that the 
veteran's claims file was reviewed in the context of the 
examination.  The veteran was diagnosed with L4-5 lumbar 
herniated nucleus pulposus with right radiculopathy and x-ray 
evidence of degenerative disease.  The examiner indicated 
that he found no objective evidence of a back condition 
between treatment in service in 1965 and 2003.  In the 
absence of documentation concerning chronicity and continuity 
of treatment, the examiner could only opine that it he would 
be resorting to mere speculation in order to find a 
relationship between the veteran's current back condition and 
the couple of times he was treated in service.

As an initial matter, the Board notes the service treatment 
record reference back pain since childhood, as well as the 
veteran's current contentions that he had no back problems 
prior to service and was an athlete in high school.  The 
Board further notes that the entrance examination revealed no 
complaints or findings of a back disorder, and that there is 
no indication in the service treatment record of any 
diagnosed back disability existing prior to or during 
service.  As there is no competent evidence of any diagnosed 
back condition prior to service, the presumption of soundness 
attaches and has not been rebutted by clear and unmistakable 
evidence.  38 C.F.R. § 3.304.

Turning to whether the veteran's current back condition is 
due to a disease or injury in service, the complaints in 
service were acute and transitory, with no further complaints 
noted during the remainder of service.  Moreover, the first 
complaint of back pain noted following service was in 2003, 
more than 36 years following his discharge from service.  

While the veteran contends he has had back pain since 
service, the Board finds the contemporaneous service records 
reflecting no further complaints or findings of back pain or 
disability, as well as the veteran's statements to treatment 
providers of back pain beginning around July 2002 which 
increased severity beginning in March 2003, to be more 
probative than his present contentions.  This is further 
bolstered by the fact that the veteran was able to work in 
labor intensive jobs requiring frequent lifting of 25 pounds 
and heavy lifting as much as 100 pounds for over 30 years.  
In addition, there was no history of any back disability 
noted in treatment records dated in 1999 despite a notation 
of a history of arthritis of the elbows. 

In summary, there is no evidence of a chronic back disorder 
in service, no evidence of herniated nucleus pulposus or 
right radiculopathy until 2003, and no competent medical 
opinion linking his current back disorder to service.  Thus, 
the preponderance of the evidence is against the veteran's 
claim, and service connection for herniated nucleus pulposus 
with right radiculopathy must be denied.

The Board acknowledges the veteran's contentions that his 
herniated nucleus pulposus with right radiculopathy is 
related to service.  The Board observes, however, that he, as 
a layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a herniated nucleus 
pulposus with right radiculopathy is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


